Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-30 are pending and examined.

Claim Objections
Claims 4 and 5 are objected to for reciting the definitive article “the” prior to “heterologous”. The limitation “the” should be replace with --a-- prior to the limitation “heterologous”.
Claim 30 is objected to for reciting claim limitation that are already encompassed by claim 16.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-30 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, because the specification, while being enabling for expressing the SEQ ID NO: 22, 46, 1, 3, 31, 11 or 13 in a tobacco cell, does not reasonably provide enablement for expressing the broad genus of nucleic acid and amino acid sequences in a Cannabis cell or plant to predictably produce water-soluble cannabinoids.  The specification does not enable any 
In In re Wands (8 USPQ2d 1400 (CAFC 1988)), the CAFC considered the issue of enablement in molecular biology.  The CAFC summarized eight factors to be considered in a determination of "undue experimentation".  These factors include: (a) the quantity of experimentation; (b) the amount of guidance presented; (c) the presence or absence of working examples; (d) the nature of the invention; (e) the state of the prior art; (f) the predictability of the prior art; (g) the breadth of the claims; and (h) the relative skill in the art. The factors are analyzed in turn for the instant case as follows:
Instant claims 1-30 are broadly drawn to methods for the production of water-soluble cannabinoids in a Cannabis cell cytosol or cell comprising identifying a heterologous glycosyltransferase (GT) with activity towards a cannabinoid and introducing into a Cannabis cell said GT or an ortholog thereof and a cannabinoid synthase having its trichome targeting signal removed and MYB transcription factor, and wherein the method further comprises expressing a heterologous cytochrome P450 or P450 oxidoreductase or a catalase.
The specification teaches that only marginal levels of CBDA (the precursor of the cannabinoid CBD) was produced in vitro in tobacco plant leaves expressing CBDA synthase and a GT (see p. 55, Example 9), which is the opposite result of what one would expect (i.e., overexpressing CBDA synthase should increase CBDA levels).
Similarly, the specification teaches when CBDA synthase with the trichome target sequence removed and a UDP glycosyltransferase and a Myb/catalase vector are expressed in N. benthamiana cells having CBGA present in the culture media that Cannabis leaves for in vitro experiments (p. 56, Example 11; see also p. 66, Table 7; see p. 67, Table 8). 
Here, the claims encompass a vast genus of polynucleotides without teaching that the genus of said polynucleotides retain functional activity and are capable of yielding the genus of water soluble cannabinoids. Namely, the claims encompass any cytochrome P450 as encompassed by instant claim 19 and any P450 oxidoreductase as encompassed by instant claim 21 and any GT obtained from any conceivable source. 
Thus, the genus of nucleotides as encompassed by the claims are vast and diverse.  For example, the specification teaches that any CYP may be used in the methods of the instant invention (p. 17, lines 19-28). The specification provides a limited number of CYPs (p. 17, lines 29-31 bridging p. 18), and does not teach that they may be predictably used in the methods as claimed.
This guidance is critical because cytochrome P450s are one of the largest protein families known in higher plants, with thousands of plant CYPs annotated and named (e.g., see Nelson et al, 2011, Plant J., 66:194-211).
 In fact, CYP3A4 is the most highly abundant CYP gene and is highly promiscuous in substrate specificity and can accommodate and metabolize compounds diverse in size and chemical structure (Sevrioukova et al, 2013, Dalton Trans, 42:3116-3126; see p. 1, last ¶).
Moreover, the field needs to be further explored to unravel and fully understand all mechanisms controlling the substrate and inhibitor binding in CYP3A4 which is vital 
Wang et al reinforces this position: even though single nucleotide polymorphisms are known in CYP3A4, the effect of the change in structure on function is unknown and requires further investigation (2011, The Pharmacogenomics Journal, 11:274-286; p. 283, col. 2, penultimate ¶).
Similarly, GTs are a multi-gene superfamily, which can transfer single or multiple sugars on variety of molecules, with more than 100 GTs identified in Arabidopsis alone (e.g., see Wang et al, 2009, Front Biol. China, 4:39-46).  
However, the art only teaches a nucleic acid sequence (Accession No. LC037193) having 86% sequence identity to the 76G1 glycosyltransferase of SEQ ID NO: 7 of the instant invention (see sequence search results).
The specification does not teach the structures within the genus of nucleic acids that confers GT activity, which is critical because the UGT76G1 as encompassed by SEQ ID NO: 7 is highly promiscuous and is capable of glycosylating a diverse range of substrates (see Hardman et al, 2017, bioRxiv, “Cannabinoid glycosides: In vitro Production of a New Class of Cannabinoids with Improved Physiochemical Properties, p. 1-37; p. 12, last ¶. bridging p. 13).
With respect to the genus of MYB transcription factors as encompassed by instant claims 14, 24 and 26, Marks et al teaches that CAN883/MYB112 plays a role in tolerance to oxidative stress while CAN738/MYB12 plays a possible role in controlling the expression of genes required for other secondary metabolites in Cannabis such as THCA (2009, Journal of Experimental Biology, 60, 3715-3726; see p. 3723, col. 2, ¶ 1). 
Therefore, the skilled artisan would be unable to predictably use each of the MYB transcription factors as claimed because the art teaches that not all MYB transcription factors are involved in cannabinoid biosynthesis and because their involvement in cannabinoid biosynthesis needs to be clarified (e.g., see Sirikantaramas et al, Cannabis sativa L. - Botany and Biotechnology, 2017, section 8: p. 198, penultimate and last ¶; see also p. 199, ¶ 1).
Thus, based on the state of the art, it is unclear as to which particular water soluble cannabinoids may be predictably produced from the broad genus of cannabinoids as claimed using the broad genus of CYPs, MYBs and glycosyltransferases as claimed.
It is further noted that specification fails to provide guidance for predictably making, in fact, stably transformed Cannabis plants or cells that produce cannabinoids with the various combinations of nucleotides sequences as encompassed by the claims.
For example, different varieties of Cannabis appear to be incapable of predictably expressing transgenes as evidenced by CBDA extraction (see Figure 25, sample ID 5 and 11), and that even expressing CBDA and a GT does not increase CBDA levels as would be expected: see Figure 26 where no glycosylated or hydroxylated CBDA is produced in Cannabis leaves expressing both cytosolic CBDA synthase as UDP-glycosyltransferase.
Assuming arguendo that one of skill in the art could predictably transform a Cannabis plant following the teachings of the instant specification, one would not expect 
For example, Sirikantaramas et al teach that CBGA, THCA and CBCA have been shown to induce cell death in tobacco and even C. sativa suspension cell cultures (p. 198, penultimate and last ¶; see also p. 199, ¶ 1; see also Morimoto et al, 2007, The Journal of Biological Chemistry, 282:20739-20751; e.g., see Abstract). 
Here, the specification fails to teach, and the claims fail to recite, the necessary steps and/or elements required to reduce cytotoxicity arising from the production of cannabinoids in order to, in fact, produce cannabinoids in a stably transformed and regenerated plant or cell (e.g., see p. 67, Table 10).
The skilled practitioner would first turn to the instant specification for guidance in making the Cannabis cells and plants as broadly claimed for use in the production and accumulation of water-soluble cannabinoids.
However, the specification does not provide sufficient guidance for predictably making transgenic Cannabis cells and plants or for making and using the nucleic acid and amino acid sequences as broadly claimed.
Moreover, the prior art is also lacking in examples of predictable methods for transforming Cannabis cells and plants with transgenes, let alone those genes as encompassed by the claims in order to produce water-soluble cannabinoids that are not toxic to the plant.
Finally, said practitioner would turn to undue trial and error experimentation for making and using the Cannabis cells and plants as broadly claimed. Therefore, in the 

Response to Arguments
Applicant traverses the rejection of the claims because of the amendments with respect to the MYB limitations in the claims (Applicant response dated 01 March 2021, p. 9, ¶ 4).
This argument is not found to be persuasive because while claim 1 is directed to specific MYB transcription factors, claims 14 and 24-26 are not.
Applicant asserts that the Office failed to rebut the Declarations and data submitted under 37 C.F.R. 1.132 on 12-24-2019 showing that the Applicant, using standard and well-established plant transformation techniques that have been available for decades, was able to stably transform a Cannabis plant without undue experimentation (Applicant response dated 01 March 2021, p. 9, ¶ 6).
This argument is not found to be persuasive and was, in fact, addressed above: different varieties of Cannabis appear to be incapable of predictably expressing transgenes as evidenced by CBDA production/extraction (see Figure 25, sample ID 5 and 11), and that even expressing CBDA and a GT does not yield glycosylated cannabinoids: see Figure 26 where no glycosylated or hydroxylated CBDA is produced in Cannabis leaves expressing both cytosolic CBDA synthase and a UDP-glycosyltransferase.
In fact, when the same set of transgenes are expressed (e.g., see samples 10 versus 11) glycosylated or hydroxylated CBDA is not predictably produced. Thus, the Cannabis plant.
Regarding cannabinoid cytotoxicity, Applicant argues that the specification and figures provide multiple examples where both Cannabis and tobacco plant cells were exposed to various cannabinoids and that there is no indication in the data that these cells died or were otherwise adversely affected which contradicts the position of the Office. Applicant supports this position by the fact that solubilization in humans mitigates the toxicity of the cannabinoid and this is achieved using a GT (Applicant response dated 01 March 2021, p. 9 last ¶ and 10, ¶ 1).
	First, this argument is not found to be persuasive because Applicant asserts that the invention directs glycosylated cannabinoids to the vacuole to prevent toxicity and thus seemingly admits that even water soluble cannabinoids would induce cell death (e.g., see Applicant response dated 01 March 2021, p. 10, penultimate and last ¶). 
Moreover, this argument is not found to be persuasive because as noted above, the specification fails to provide guidance for predictably glycosylating or hydroxylating cannabinoids (e.g., see Figure 26), let alone doing so with the myriad of GTs as broadly encompassed by the claims. Moreover, tobacco plants yielded nominal levels of CBDA or glycosylated CBDA (see Figures 21 and 22).
Thus, if the cannabinoids are not, in fact, being glycosylated in the plant then they would be toxic based on the state of the art.
Applicant argues that Morimoto is inapplicable because it teaches induced cell death using highly concentrated resins and that toxicity of glycosylated cannabinoids 
Applicant argues that this is critical as the leaf application of Morimoto is completely different that the cytosolic synthesis and glycosylation of Applicant's invention and because toxin present in the plant cytosol (i.e., the solubilized cannabinoids) are routed to the cell's vacuole to be sequestered, which also solves the toxicity issue as presented by Sirikantaramas (Applicant response dated 01 March 2021, p. 10, penultimate and last ¶).
This argument is not found to be persuasive because Morimoto teaches that even low levels of cannabinoids decrease cell viability as opposed to highly concentrated resin (p. 20745, col. 1).
Regarding Applicant’s position with respect to toxicity, it is noted that the arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). See MPEP 716.01(b). 
Here Applicant has merely asserted that water-soluble cannabinoids would enter the vacuole without providing any evidence that this would occur. Namely, while the art teaches that some toxins are directed to the vacuole, the specification fails to teach, and there is no evidence, that cannabinoids are directed to the vacuole, which is critical because cannabinoids are normally produced in the glandular trichome. 
Moreover, even if glycosylating cannabinoids makes them water soluble and more likely to enter the vacuole, the vacuole would need to change its equilibrium to pass more water and presumably the glycosylated cannabinoid. The specification fails to teach how this would occur.

Applicant’s argument is not found to be persuasive because while the specification provides a limited number of GTs to be used in the methods as claimed, the specification has failed to, in fact, teach methods for identifying additional GTs.
Rather, the specification merely teaches that other GTs from other sources may be included in the current invention, and only teaches GTs from S. rebaudiana and tobacco, the former which is presumably the same as taught by Hardman (p. 34).
Moreover, the state of the art is limited with respect to teaching the particular GTs having functional activity towards to cannabinoids. For example, Hardman teaches a limited number of cannabinoids that are glycosylated, and that even from S. rebaudiana, which has an untapped pool of GTs, only one was found to glycosylate cannabinoids, and that different GTs have different activity towards different cannabinoids (e.g., see p. 2, ¶ 1 and 2).

Therefore, it is still determined that claims 1-30 remain rejected under 35 U.S.C. 112(a), first paragraph, for failing to comply with the scope of enablement requirement.

Claims 1-30 REMAIN rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor at the time the application was filed, had possession of the claimed invention.  
Instant claims 1-30 are broadly drawn to methods for the production of water-soluble cannabinoids in a Cannabis cell cytosol or cell comprising identifying a heterologous glycosyltransferase (GT) with activity towards a cannabinoid and introducing into a Cannabis cell said GT or an ortholog thereof and a cannabinoid synthase having its trichome targeting signal removed and MYB transcription factor, and wherein the method further comprises expressing a heterologous cytochrome P450 or P450 oxidoreductase or a catalase.
The written description requirement may be satisfied through sufficient description of a representative number of species by disclosing relevant and identifying characteristics such as structural or other physical and/or chemical properties, by Eli Lilly,119 F.3d at 1568, 43 USPQ2d at 1406.
On page 50, the specification describes that expression of P450 and P450 oxidoreductase with subsequent feeding of the cannabinoid CBDA leads to increased glycosylation and hydroxylation in tobacco. This would presumably make the cannabinoid more water soluble (p. 32; see also p. 51, ¶ 1 and 2).
The specification describes that transgenic tobacco plants overexpressing CBDA synthase, GT, and ABC transporter, P450, a MYB and catalase increased functionalization and glycosylation of supplied CBGA, which is the precursor for CBDA biosynthesis (p. 53, last ¶ bridging p. 54). Catalase is expressed to degrade toxic hydrogen peroxide produced resulting from CBDA synthase activity while the MYB transcription factor is purported to elevate the expression of genes involved in cannabinoid biosynthesis (p. 53, ¶ 1).
On page 56, the specification describes that tobacco plants expressing CBDA synthase with the trichome targeting sequence removed, a GT, a MYB and a catalase and supplemented with CBGA had increased CBGA and its glycosylated and acylated derivatives, the CBDA was detected in higher concentrations, and that low levels of glycosylated and hydroxylated CBDA was observed (p. 56).
The specification describes that CBDA can be hydroxylated and glycosylated in Cannabis leaves (p. 56, Example 11; see also p. 66, Table 8). Expression of a cannabinoid synthase gene having its trichome targeting signal removed in addition to Cannabis leaves (e.g., see Figure 25 and 26, respectively).
Here, the specification fails to describe that a Cannabis plant may be stably transformed with the nucleotides as encompassed by the claims, and fails to provide working examples of said plants. Moreover, the instant specification describes that transforming Cannabis leaves to accumulate cannabinoids is unpredictable, for example, because of the variety/genotype of the transformed variety, and leads to leaves producing little to no CBDA (e.g., see Figure 25).
Assuming arguendo that one of skill in the art could predictably transform a Cannabis plant following the description of the instant specification, one would not expect to predictably prevent cytotoxicity arising from cannabinoid production in order to practice the methods as claimed.
For example, Sirikantaramas et al describe that CBGA, THCA and CBCA have been shown to induce cell death in tobacco and even C. sativa (p. 198, penultimate and last ¶; see also p. 199, ¶ 1; see also Morimoto et al, see Abstract). 
Here, the specification fails to describe, and the claims fail to recite, the necessary steps and/or elements required to reduce cytotoxicity arising from the production of cannabinoids in order to, in fact, produce cannabinoids in a stably transformed and regenerated plant (e.g., see p. 67, Table 10).
	Moreover, the claims encompass a vast genus of nucleotide sequences recited entirely by function rather than sequence structure. 
any cytochrome P450 and any P450 oxidoreductase and any GT obtained from any conceivable source to produce water-soluble cannabinoids. This is also true for MYB transcription factors and catalases as encompassed by instant claims 14, 15, 24, 26 and 28.
The genus of instantly claimed nucleotides are vast and diverse. For example, GTs are a multi-gene superfamily, which can transfer single or multiple sugars on variety of molecules, with more than 100 GTs identified in Arabidopsis alone (e.g., see Wang et al as discussed supra).  
The specification does not describe the structures within the genus of nucleic acids that confers GT activity, which is critical because the UGT76G1 as encompassed by SEQ ID NO: 7 is highly promiscuous and is capable of glycosylating a diverse range of substrates (see Hardman et al, p. 12, last ¶. bridging p. 13).
Thus, in light of the state of the art and the failure of the specification to describe the structures that confer UGT functional activity, the skilled practitioner would not be of the opinion that Applicant possesses the genus of nucleic acids as claimed for producing the broad genus of water soluble cannabinoids as claimed.
Regarding CYPs, the specification describes that any CYP may be used in the methods of the instant invention yet provides a limited number of CYPs (p. 17, lines 19-28 and lines 29-31 bridging p. 18)
However, cytochrome P450s are one of the largest protein families known in higher plants, with thousands of plant CYPs annotated and named (e.g., see Nelson et al).  In fact, CYP3A4 is the most highly abundant CYP gene, is highly promiscuous in et al, p. 1, last ¶).
Moreover, the field needs to be further explored to unravel and fully understand all mechanisms controlling the substrate and inhibitor binding in CYP3A4 which is vital for rationalization and more accurate prediction of protein-drug and drug-drug interactions (p. 10, last ¶ bridging p. 11).
Wang et al reinforces this position: even though single nucleotide polymorphisms are known in CYP3A4, the effect of the change in structure on function is unknown and requires further investigation (p. 283, col. 2, penultimate ¶). 
Therefore, in light of the inadequate disclosure and the state of the art, the skilled practitioner would not be of the opinion that Applicant possesses the vast genus of CYPs as encompassed by the claims for producing water soluble cannabinoids, and it is unclear as to which particular water soluble cannabinoids may be predictably produced from the broad genus of cannabinoids as claimed using the broad genus of CYPs as claimed.
Regarding MYBs, Marks et al describes that CAN883/MYB112 plays a role in tolerance to oxidative stress while CAN738/MYB12 plays a possible role in controlling the expression of genes required for other secondary metabolites in Cannabis such as THCA (p. 3723, col. 2, ¶ 1). MYB112 and MYB12 correspond to SEQ ID NO: 45 and 44, respectively, as instantly claimed, while SEQ ID NO: 43 corresponds to MYB 8 (p. 91-92).
Therefore, the skilled artisan would be of the opinion that Applicant possesses the genus of MYBs for use in the methods as claimed because the art describes that et al, section 8: p. 198, penultimate and last ¶; see also p. 199, ¶ 1).
	It is also noted that a mere functional description of a genus of chemical entities is not sufficient to meet the written description requirement: “the written description requirement may be satisfied through disclosure of function and minimal structure when there is a well-established correlation between structure and function. 
In contrast, without such a correlation, the capability to recognize or understand the structure from the mere recitation of function and minimal structure is highly unlikely. In this latter case, disclosure of function alone is little more than a wish for possession; it does not satisfy the written description requirement. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406 (written description requirement not satisfied by merely providing “a result that one might achieve if one made that invention”); In re Wilder, 736 F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984). 
	Here, the specification only describes a single embodiment where a set of nucleotides are introduced into Cannabis leaves to yield a single cannabinoid: CBDA (see p. 66, Table 8). This is not sufficiently representative of the claimed genus of polynucleotides to produce the genus of water-soluble cannabinoids through practicing the methods of the instant invention. 
	In fact, the specification fails to describe a representative number of nucleotides as encompassed by the claims such that the skilled practitioner would not be of the opinion that Applicant is in possession of the claimed methods to produce water soluble cannabinoids. This is because of the failure of the specification to describe the critical 
Therefore, without a description of methods for transforming cannabis cells and regenerating plants therefrom, Applicant has failed to sufficiently describe a method for producing and accumulating water-soluble cannabinoids.
Given the lack of written description in the specification with regard to the methods as claimed, it is not clear that Applicant was in possession of the invention at the time this application was filed.

Response to Arguments
Applicant’s appears to traverse the rejection for the reasons as set forth for overcoming the rejection of the claims for failing to comply with the scope of enablement requirement.
These arguments have been addressed above in section 6. 
Therefore, it is still determined that claims 1-30 remain rejected under 35 U.S.C. 112(a), first paragraph, as failing to comply with the written description requirement.

Conclusion
No claim is allowed. 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON DEVEAU-ROSEN whose telephone number is (571)272-2828.  The examiner can normally be reached on 7:30am - 4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on (571)272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/JASON DEVEAU ROSEN/Primary Examiner, Art Unit 1662